Order entered February 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00978-CR
                                       No. 05-13-00979-CR

                            ROY CURTIS STUART, JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-52718-Y, F13-52719-Y

                                             ORDER
       The Court REINSTATES the appeals.

       On January 13, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed. We have received the reporter’s record, but

not the clerk’s records. Therefore, in the interest of expediting the appeals, this is now the order

of the Court.

       We ORDER the Dallas County District Clerk to file the clerk’s records in these appeals

within FIFTEEN DAYS of the date of this order.

       We ORDER court reporter Sharon Hazlewood to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 12, a CD of jail calls.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7; Gary Fitzsimmons, Dallas

County District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and

to counsel for all parties.



                                                   /s/     LANA MYERS
                                                           JUSTICE